COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-044-CV
 
IN RE DAVID MICHAEL SHEID                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  A party is entitled to findings
of fact and conclusions of law after a conventional trial on the merits before
the court.  See IKB Indus.
(Nigeria) Ltd. v. Pro‑Line Corp., 938 S.W.2d 440, 442 (Tex.
1997).  The record reflects that the
respondent ruled on relator=s bill
of review after the State sought a ruling. 
Because there was no evidentiary hearing or trial on the merits, there
could have been no findings of fact and any conclusions of law would have been
only advisory.  See id.  Accordingly, relator=s
petition for writ of mandamus is denied.
 




PER CURIAM
 
 
PANEL: 
DAUPHINOT, GARDNER, and MCCOY, JJ. 
 
DELIVERED: 
March 6, 2009  




     [1]See
Tex. R. App. P. 47.4.